Martin J.
delivered the opinion of the court. The defendant’s wife intervened, representing, that since their marriage, he has, with her consent, enjoyed the exclusive administration of her paraphernal property, disposed of part of it and collected debts without rendering any account; and owes her a balance of $5,443 50. She afterwards states the embarrassed situation of his affairs, and her just apprehensions of his estate being unable to discharge the said claim: and concludes with a prayer, that she may be permitted to prosecute her said claim judicially, and be allowed a privilege over the plaintiff’s claim: *230Otherwise, that she may be permitted to prosecute against him a suit for separation of property; and that in the meanwhile, all proceedings by others against his estate be stayed.
The husband denied that his affairs were in any wise entangled, or the rights of his wife endangered; and her right to claim the money by him received in the administration of her paraphernal estate, or by the sale of any part of it.
The plaintiffs pleaded the general issue to the petition of the intervention.
The district court dismissed the petition of intervention, being of opinion, the derangement of the affairs of the defendant was not sufficiently proven to authorise a judgment of separation, and the consequent dissolution of the community, till which, the wife could not have judgment for the sums received by her husband on her account. Her right to the administration of her paraphernal property, whenever she chose to resume it, and that of appearing in the further proceedings in the present suit for the protection of her rights, were reserved.
From this judgment she appealed.
*231It is admitted the wife may demand, whenever she chooses, the administration of her paraphernal property, heretofore confided to her husband. Now, this right to administer that kind of property, during marriage and before a separation, would be illusory, if she could not demand the restitution of what is the object of that property.
The judge, however, qualifies his opinion in dismissing the wife’s petition, by stating that she is not authorised, under the pleadings, to demand judgment for the money received by her husband, until there be a separation.
It is clear, that she may demand the administration of her paraphernal estate, and consequently the restitution of that estate: for, that is necessary to her administration. If that property consisted of debts, she might claim the restitution of the bonds, notes and the evidences of these debts. If these debts have been collected, she must have the same rights on the proceeds. If it consisted of property which the husband has sold, the consequences must be the same on the proceeds.
It has been objected, that her prayer is for a separation: it is emphatically for the resti*232tution of the paraphernal estate and a separation. To that restitution she has an undoubted right at any time. La. c. code, 2368.
Simon for the plaintiffs and defendants, Brownson for the interpleader.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; and the cause remanded for further proceedings, according to law: the appellee paying costs in this court.